DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by LHVIK et al. (WO 2017/064202 A1).

Claim 8, LHVIK teaches:
A mail-order method (LHVIK, Fig. 5) that is performed using a moving object loadable commodities (LHVIK, Page 17, Lines 35-36, The robot 30 may be loaded with the delivery or load itself autonomously.) and movable in an autonomous moving mode (LHVIK, Page 3, Lines 1-5, The robot includes at least one computing module for analyzing sensor data.  The robot can operate autonomously (see LHVIK, Page 18, Lines 1-4).), the mail-order method comprising: 
acquiring positional information of the moving object (LHVIK, Page 8, Lines 32-35, The robot 30 navigates itself from the initial location of the delivery to be loaded with the delivery, which is one example of the robot 30 being configured to acquire positional information of itself.  The robot 30 may utilize ones of its sensors, e.g. GPS modules, for determining its own location (see LHVIK, Page 4, Lines 21-24).); 
acquiring inventory information of commodities loaded in the moving object (LHVIK, Page 8, Lines 32-35, The robot 30 itself can load the delivery, which is acquiring inventory information of the delivery loaded in the robot 30.); 
acquiring purchase likelihood information including information regarding a commodity considered to be purchased by a user (LHVIK, Page 17, Lines 33-35, The server 10 receives a delivery request from a delivery terminal 40.  Because the user places the order for the delivery request, the delivery is thus considered to be purchased by a user.) and information regarding a desired delivery destination of the commodity (LHVIK, Page 16, Lines 31-34, The delivery terminal 40 sends a request for delivery to server 10 by specifying the time and location of the delivery.); and 
giving a command to the moving object loading the commodity to move to the desired delivery destination based on the information regarding the commodity considered to be purchased by the user acquired in the acquiring of the purchase likelihood information (LHVIK, Page 16, Lines 30-36, The server 10 receives a request for delivery from a delivery terminal 40, and then forwards this information to the robot 30.  The robot 30 then autonomously and/or semi-autonomously proceeds to perform the delivery function.  The sending of the delivery information to the robot 30 by the server 10 is functionally equivalent to a service command.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over LHVIK et al. (WO 2017/064202 A1).

Claim 1, LHVIK teaches:
A mail-order system (LHVIK, Fig. 5) comprising: 
a server apparatus (LHVIK, Fig. 5: 10); and 
a moving object (LHVIK, Fig. 5: 30), wherein: 
the server apparatus is configured to acquire at least information regarding a commodity considered to be purchased by a user (LHVIK, Page 17, Lines 33-35, The server 10 receives a delivery request from a delivery terminal 40.) and information regarding a desired delivery destination of the commodity (LHVIK, Page 16, Lines 31-34, The delivery terminal 40 sends a request for delivery to server 10 by specifying the time and location of the delivery.), and 
the server apparatus is configured to give an instruction relating to at least movement to the moving object (LHVIK, Page 16, Lines 27-28, The robot 30 may receive information from server 10 regarding its current or upcoming path information, which is instructions relating to at least movement to the robot 30.  The server 10 also forwards the time and location of the delivery to the robot 30 (see LHVIK, Page 16, Lines 35-36), which is also instruction relating to at least movement to the robot 30.); 
the moving object is able to load commodities (LHVIK, Page 17, Lines 35-36, The robot 30 may be loaded with the delivery or load itself autonomously.); 
the moving object includes a movement controller configured to make the moving object move in an autonomous moving mode (LHVIK, Page 3, Lines 1-5, The robot includes at least one computing module for analyzing sensor data.  The robot can operate autonomously (see LHVIK, Page 18, Lines 1-4), and it would have been obvious to one of ordinary skill in the art, at the time of filing, to utilize the computing module when operating autonomously.); 
at least one of the server apparatus and the moving object includes a positional information acquisition unit to acquire positional information of the moving object (LHVIK, Page 8, Lines 32-35, The robot 30 navigates itself from the initial location of the delivery to be loaded with the delivery, which is one example of the robot 30 being configured to acquire positional information of itself.  The robot 30 may utilize ones of its sensors, e.g. GPS modules, for determining its own location (see LHVIK, Page 4, Lines 21-24).), and 
is/are configured to manage an inventory of commodities loaded in the moving object (LHVIK, Page 8, Lines 32-35, The robot 30 itself can load the delivery, which is managing the inventory of the delivery loaded in the robot 30.); and 
is/are configured to give a service command to the moving object loading the commodity considered to be purchased by the user to move to the desired delivery destination (LHVIK, Page 16, Lines 30-36, The server 10 receives a request for delivery from a delivery terminal 40, and then forwards this information to the robot 30.  The robot 30 then autonomously and/or semi-autonomously proceeds to perform the delivery function.  The sending of the delivery information to the robot 30 by the server 10 is functionally equivalent to a service command.).
LHVIK does not explicitly teach:
The server apparatus includes a purchase likelihood information acquisition unit, a moving object management unit; and
at least one of the server apparatus and the moving object includes an inventory management unit.
However, it would have been obvious to one of ordinary skill in the art to make the components of both server 10 and robot 30 that perform their respective functions, to be separate physical and/or software components, i.e. units, as a matter of engineering and/or design choice.  Such a modification would not change the principal operation of the system, as a whole, and would thus yield predictable results.  Additionally, forming separate units would not render the invention inoperable for its intended function.  See MPEP 2144.04.

Claim 2, LHVIK further teaches:
At least one of the server apparatus and the moving object further to set a moving route for allowing the moving object to move to the desired delivery destination based on the information regarding the desired delivery destination acquired by the purchase likelihood information acquisition unit and the positional information acquired by the positional information acquisition unit (LHVIK, Page 4, Lines 1-5 and Page 8, Lines 24-26, The server can communicate instructions including the route to be taken.); and 
the movement controller is configured to receive the service command and perform control such that the moving object moves along the route set by server (LHVIK, Page 4, Lines 32-36, The robot may receive commands and/or command itself to continue following a route or change paths.  It would have been obvious to one of ordinary skill in the art for the robot 30 to utilize its computing module for performing robot control.).
LHVIK does not explicitly teach:
At least one of the server apparatus and the moving object further includes a route setting unit.
However, it would have been obvious to one of ordinary skill in the art to make the components of both server 10 and robot 30 that perform their respective functions, to be separate physical and/or software components, i.e. units, as a matter of engineering and/or design choice.  Such a modification would not change the principal operation of the system, as a whole, and would thus yield predictable results.  Additionally, forming separate units would not render the invention inoperable for its intended function.  See MPEP 2144.04.

Claim 3, LHVIK teaches:
A base terminal apparatus (LHVIK, Page 6, Lines 11-13, The communication module at the hub is a base terminal apparatus.) that is used at a commodity loading base (LHVIK, Fig. 5: 20) where commodities are loaded in the moving object (LHVIK, Page 6, Lines 26-28, The hub can serve as a loading station for the robots.), wherein: 
the inventory management unit is configured to transmit a commodity load command as an instruction to load the commodity considered to be purchased by the user in the moving object to the base terminal apparatus (LHVIK, Page 8, Lines 21-30, When the server receives the request for delivery, the server contacts the hub to give instructions on the delivery, including the delivery address.  In response to the instructions, a robot is picked by the server and/or the hub and is loaded with the delivery, and therefore the instructions are functionally equivalent to a commodity load command as an instruction to load the commodity.  It is noted that the server is functionally equivalent, or contains, the inventory management unit.); and 
the moving object management unit is configured to give the moving object an instruction to move to the commodity loading base where the base terminal apparatus receiving the commodity load command is present (LHVIK, Page 8, Lines 21-30, The server can communicate with a robot that is located within a hub for the received delivery, but also includes instances of robots which are closest to the current location of the item to be delivered.  The robot first navigates to the initial location of the delivery where it is loaded (see LHVIK, Page 8, Lines 31-33).  It is noted that the server is functionally equivalent, or contains, the moving object management unit.), and give an instruction to the moving object to move to the desired delivery destination (LHVIK, Page 8, Lines 21-30, The robot is given, by the server, the route to take for the delivery.  In response to the instructions, the robot navigates to the location of the delivery location (see LHVIK, Page 8, Lines 31-35).).

Claim 4, LHVIK further teaches:
The server apparatus further includes a recommended commodity information acquisition unit configured to acquire information regarding a recommended commodity according to the commodity considered to be purchased by the user (LHVIK, Page 17, Lines 5-12, Multiple deliveries may be taken to a single delivery recipient 60.  It would have been obvious to one of ordinary skill in the art for the multiple deliveries to include related items, i.e. recommended commodities, wherein at least one characteristic of the items are that they were ordered by the same delivery recipient 60.  It is noted that the Applicant discloses that a recommended commodity can include characteristics similar to the purchase considering commodity, however, limitations in the specification are not read into the claims since the specification does not explicitly define the recommended commodities to only be items having the characteristics (see Applicant’s specification, Paragraph [0025]).); and 
the inventory management unit is configured to transmit an instruction to collectively load the recommended commodity in the moving object (LHVIK, Page 8, Lines 21-30, When the server receives the request for delivery, the server contacts the hub to give instructions on the delivery, including the delivery address.  In response to the instructions, a robot is picked by the server and/or the hub and is loaded with the delivery, and therefore the instructions are functionally equivalent to a commodity load command as an instruction to load the commodity.  It is noted that the server is functionally equivalent, or contains, the inventory management unit.).

Claim 5, LHVIK further teaches:
The number of moving objects is plural (LHVIK, Page 6, Lines 29-34); and 
the moving object management unit is configured to, when the number of moving objects loading the commodity considered to be purchased by the user is plural, give an instruction to a moving object closest to the desired delivery destination among the moving objects to move to the desired delivery destination (LHVIK, Page 6, Lines 29-34, Each hub, i.e. the location of the delivery, may include a plurality of robots, wherein the robots are all located at the same distance to the destination, relative to the hub.  The phrase “the number of moving objects loading the commodity considered to be purchased by the user is plural” is interpreted as a plurality of moving objects that are able to load the commodity, because it would not be functionally possible to load a single purchased commodity into a plurality of moving objects simultaneously.  Thus, because all of the robots located at the hub are equidistant from the destination, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the robot that delivers the delivery to be the closest robot to the desired delivery destination, tied with the other robots which are also the closest to the desired delivery destination.).

Claim 6, LHVIK further teaches:
The moving object further includes a locking and unlocking unit configured to lock and unlock a space where the commodity is loaded (LHVIK, Page 5, Lines 28-31, The delivery compartment is a space having a lock.  The delivery is stored in the delivery compartment (see LHVIK, Page 7, Lines 9-10).); and 
the server apparatus further configured to issue authentication information for bringing the locking and unlocking unit into an unlocking state, and transmit the authentication information to a terminal used by the user and the locking and unlocking unit (LHVIK, Page 9, Lines 2-13, The command from the server for releasing the delivery is authentication information which may be transmitted to the robot, which is a terminal used by the user, and ultimately to the delivery compartment to release the delivery.  In addition to the server transmission, the user may also use a mobile device for accessing the delivery after authentication.).
LHVIK does not explicitly teach:
The server apparatus further includes an authentication information issuance unit.
However, it would have been obvious to one of ordinary skill in the art to make the components of both server 10 and robot 30 that perform their respective functions, to be separate physical and/or software components, i.e. units, as a matter of engineering and/or design choice.  Such a modification would not change the principal operation of the system, as a whole, and would thus yield predictable results.  Additionally, forming separate units would not render the invention inoperable for its intended function.  See MPEP 2144.04.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LHVIK et al. (WO 2017/064202 A1) in view of Abhyanker (U.S. 2014/0136414 A1).

Claim 7, LHVIK does not specifically teach:
The moving object further includes a settlement unit configured to perform settlement of commodity trade.
Abhyanker teaches:
The moving object further includes a settlement unit configured to perform settlement of commodity trade (Abhyanker, Paragraph [0018], Examples of a settlement unit include a magnetic card reader and a near-field credit scanner.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in LHVIK by integrating the teaching of a payment method as taught by Abhyanker.
The motivation would be to give customers a less time consuming choice for purchasing a product for those customers who do not wish to shop online (Abhyanker, Paragraph [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683